Citation Nr: 1601149	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II.  

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity from March 19, 2003, and in excess of 20 percent from August 9, 2010.  

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity from March 19, 2003, and in excess of 20 percent from August 9, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969 and from January 1970 to January 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2015 Travel Board hearing, and a copy of the transcript has been associated with the claims file.  

The issues of entitlement to service connection for peripheral neuropathy of left upper extremity as secondary to diabetes mellitus type II and entitlement to increased disability ratings in excess of 20 percent for peripheral neuropathy of bilateral lower extremities from August 9, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

From March 19, 2003, the Veteran's peripheral neuropathy of bilateral lower extremities was manifested by no more than mild incomplete paralysis of the sciatic nerve.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met from March 19, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, DC 5242, 4.124a, DC 8620 (2015).  

2.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met from March 19, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, DC 5242, 4.124a, DC 8620 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's initial rating claims on appeal arise from his continuing disagreement with the initial disability ratings assigned following the grant of service connection for his peripheral neuropathy of the bilateral lower extremities.  The Board notes that once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's initial rating claims on appeal.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

As discussed below, the Board is remanding the Veteran's claims of entitlement to increased disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from August 9, 2010 in order to afford the Veteran a current VA examination.  However, a remand of those issues from March 19, 2003 is not required, as the record contains sufficient evidence for the Board to apply the applicable rating criteria for the rating period.  While the Veteran was not afforded a VA examination regarding his peripheral neuropathy of the bilateral lower extremities during the rating period from March 19, 2003 to August 9, 2010, under the circumstances, a current VA examination would not provide retrospective results, and the VA treatment records from the relevant period document applicable neurologic findings; therefore, a remand of the issues prior to August 9, 2010 would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

As all necessary development has been accomplished for the rating period from March 19, 2003, no further notice or assistance is required for a fair adjudication of the Veteran's claims for that initial rating period, and appellate review may proceed without prejudice to the Veteran.  


II.  Initial Rating - Peripheral Neuropathy, Bilateral Lower Extremities from March 19, 2003

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  Thus, the Board has considered the Veteran's initial ratings for peripheral neuropathy of the bilateral lower extremities from the assigned effective date of March 19, 2003 to the present.  As discussed below, the Board has remanded the assigned staged rating period from August 9, 2010; however, the record does not support the assignment of any additional staged rating periods from March 19, 2003 prior to August 9, 2010.  

The Veteran claims entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities, as secondary to his service-connected diabetes mellitus type II.  

The Veteran's peripheral neuropathy of the bilateral lower extremities are each rated as 10 percent disabling from March 19, 2003 under DC 8620, indicating mild neuritis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8620 (2015).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015).  

Pursuant to DC 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  Finally, a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a, DC 8520.When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2015).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

Turning to the evidence of record from March 19, 2003, VA treatment records from later that same month document a diabetic foot examination which revealed normal findings regarding visual changes of the feet, normal dorsalis pedis and posterior tibial pulses bilaterally, and normal sensation as checked by monofilament.  

In June 2003, the Veteran reported that his legs were "coming out from under him" for the past year.  Upon physical examination, strength, reflex, and sensory examinations of the lower extremities were normal.  In September 2003, the Veteran reported pain and stiffness in the mornings which required him to use a walker.  An October 2003 neurological review of systems documents that his strength, reflex, and sensory functions of the lower extremities were normal.  

In April 2004, the Veteran complained of increased difficulty walking for the past few months, and stated his legs had gone out on him several times without warning.  A physical examination revealed normal strength, reflex, and sensory functions of the lower extremities, without numbness or ankle edema, although pulses in his feet were weak.  June 2004 VA treatment records document a neurological review of systems including normal lower extremity strength and reflexes, and intact sensory function.  In July 2004, the Veteran reported paresthesias in the left lower extremity.  Upon physical examination, there was no decreased strength, normal reflexes, and mildly decreased sensation in the right lower extremity.  

Thereafter, the claims file contains little relevant evidence until November 2008, when VA treatment records document a physical examination of the Veteran's lower extremities which revealed no calf tenderness and no pedal edema.  There was marked improvement of previous redness and swelling.  There was no neuro-deficit evident, with normal strength and intact sensitivity of the lower extremities.  The following month, in December 2008, a diabetic foot examination revealed normal skin, with pulses present bilaterally, and sensation to microfilament present bilaterally.  

Again in December 2009, a diabetic foot examination revealed no abnormal findings of dorsalis pedis or posterior pedalis pulses bilaterally, with diminished sensation to microfilament at the cardinal sites of the feet bilaterally.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities from March 19, 2003.  

To warrant an increased 20 percent disability rating for his peripheral neuropathy of the bilateral lower extremities under DC 8620, the Veteran must exhibit moderate incomplete paralysis of the sciatic nerve.  The Board has considered all evidence of record, including as discussed in detail above, in making its decision, see 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6, and finds that the preponderance of evidence fails to demonstrate more than mild incomplete paralysis of the sciatic nerve from March 19, 2003 and prior to August 9, 2010.  38 C.F.R. § 4.124a, DC 8620.  

Notably, while a physical examination in July 2004 documented mildly decreased sensation in the right lower extremity, normal sensation was subsequently documented in November 2008 and again in December 2008.  Similarly, in December 2009, a physical examination revealed diminished sensation to microfilament at the cardinal sites of the feet bilaterally.  While the Veteran's statements regarding his observable symptoms are probative evidence which has been considered by the Board, see Layno v. Brown, 6 Vet. App. 465 (1994), the Board affords more probative weight to the objective findings resulting from physical examinations as documented within medical records as discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Indeed, the RO previously considered the above evidence and resolved doubt in favor of the Veteran to grant service-connection for his bilateral peripheral neuropathy of the lower extremities from the effective date of the grant of service-connection for his diabetes mellitus type II, to which the peripheral neuropathy condition was related.  However, the Board cannot equate the objective medical findings of mildly decreased sensation and diminished sensation as discussed above to any more than mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8620.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign initial disability ratings in excess of 10 percent for the Veteran's peripheral neuropathy of the bilateral lower extremities from March 19, 2003.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration  

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular disability ratings assigned for the Veteran's peripheral neuropathy of the bilateral lower extremities from March 19, 2003 are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disabilities based upon mild neurologic deficits of the bilateral lower extremities.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his peripheral neuropathy of the bilateral lower extremities rendered him unemployable from March 19, 2003 and prior to August 9, 2010.  Significantly, there is no indication that the Veteran's peripheral neuropathy of the bilateral lower extremities completely prevented him from securing or following a substantially gainful occupation during that time period.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity from March 19, 2003 is denied.  

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity from March 19, 2003 is denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary regarding the Veteran's claims of service connection for peripheral neuropathy of the left upper extremity and entitlement to increased disability ratings in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities from August 9, 2010.  


I.  Service Connection - Peripheral Neuropathy, Left Upper Extremity

After a review of the record, the Board finds that a remand is warranted in order to afford the Veteran a VA examination in order to reconcile conflicting evidence of record.  Specifically, VA treatment records document a November 1996 finding of left upper extremity neuropathy and left ulnar neuropathy due to a spinal cord syrinx.  Following a November 2010 VA examination, the Veteran was diagnosed with peripheral neuropathy of bilateral upper extremities due to diabetes mellitus type II.  

The RO denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left upper extremity because his left upper extremity neuropathy was diagnosed prior to his diagnosis of diabetes mellitus in September 1999, and the evidence did not show that peripheral neuropathy of left upper extremity was related to his service-connected diabetes mellitus type II.  

The Board finds that the evidence above conflicts regarding whether or not the Veteran's peripheral neuropathy of the left upper extremity is related to his service-connected diabetes mellitus type II.  As such, a VA examination is warranted to reconcile the conflicting evidence.  Moreover, although the Veteran was diagnosed with a peripheral nerve condition of the left upper extremity prior to his diagnosis of diabetes mellitus type II, this does not preclude the potential for a finding of secondary service connection based upon aggravation of the Veteran's left upper extremity condition by his service-connected diabetes mellitus type II.  See 38 C.F.R. § 3.310 (2015).  


II.  Increased Ratings - Peripheral Neuropathy, Bilateral Lower Extremities

At the October 2015 Travel Board hearing, the Veteran testified that his peripheral neuropathy of the bilateral lower extremities had worsened since the most recent VA examination of record in November 2010.  The United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Notably, the November 2010 VA examination report documents absent sensory function of the sciatic nerve bilaterally.  Additionally, the Veteran testified, and the medical treatment records confirm, that his condition has worsened and he increasingly required the use of a wheelchair for ambulation.  Based upon the above, the Veteran should be afforded a new VA examination to assess the current severity of his peripheral neuropathy of the bilateral lower extremities from August 9, 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, upon remand, any updated VA treatment records should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records and vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding, relevant VA treatment records and associate them with the claims file.  Properly document all efforts to obtain such records, including any negative responses received.  

2.  Schedule the Veteran for a VA peripheral nerves examination to determine whether the Veteran's peripheral neuropathy of the left upper extremity is caused by or aggravated by his service-connected diabetes mellitus type II, as well as to ascertain the current severity, manifestations, and effects of the Veteran's peripheral neuropathy of the bilateral lower extremities from August 9, 2010.  All indicated tests and studies should be conducted.  The entire claims file, including this remand, must be provided to the examiner for review.  

Following a review of the relevant evidence and a thorough clinical evaluation, the examiner is requested to address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the left upper extremity is caused by his service-connected diabetes mellitus type II?  

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the left upper extremity is aggravated (permanently worsened in severity beyond its normal progression) by his service-connected diabetes mellitus type II?  

c)  Address the current severity, manifestations, and effects of the Veteran's peripheral neuropathy of the bilateral lower extremities associated with his service-connected diabetes mellitus type II.  The examiner should clearly identify any affected peripheral nerves and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis, or neuralgia is mild, moderate, moderately severe, or severe.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond.  Then, return the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


